DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment of 4/06/2021 from which Claims 1, 3-6, 8-9, 13 and 16-17 are pending of which Claims 1, 6. 8-9, 13 were amended and Claims 16-17 were added.  Claims 2, 7, 10-12, and 14-15 are canceled.      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' amendments and response filed 4/06/2021.   
Claim Rejections - 35 USC § 112(b)
Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the acrylic resin constituent unit is derived from an acrylic compound selected from the group consisting of methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, and 2-ethylhexyl (meth)acrylate.”  This recitation is unclear and indefinite given Claim 1 as amended from which Claim 8 recites “. . . an acrylic resin constituent unit derived from an acrylic compound selected from the group consisting of acrylic acid, an acrylic acid salt, an acrylic acid ester, methacrylic acid, a 
Claim 16 recites “. . . wherein the polysiloxane constituent unit is derived from a silane compound having the formula . . .”  This recitation is unclear and indefinite in that there is insufficient antecedent basis for the wording ‘the formula’ in that Claim 1 from which Claim 16 depends does not have “a” formula.  The article “the” should be amended to “a”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 8-9, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0221549, Shigekuni et al. (hereinafter “Shigekuni”) or U.S. 2010/0233484, Shigekuni et al. (hereinafter “Shigekuni 2”) either evidenced by U.S. 2018/0086915, Tsuchida (hereinafter “Tsuchida”) and both in view of the article entitled “SAXS Characterization of New Nanocomposites Based on Epoxy Resin/Siloxane/MMA/AcrylicAcid Hybrid Materials, Soraia Zaioncz et al., Macromolecular Materials and Engineering, Vol. 295, pages 243–255m Wiley-VCH Verlag GmbH & Co,2010(hereinafter “Zaioncz”) evidenced by U.S. 2010/00093951, Oikawa et al (hereinafter “Oikawa”) further in view of U.S. 2014/0018475, Falkner et al (hereinafter “Falkner”) and further in view of an English translation of the article entitled “Study on Synthesis of Water Soluble Epoxy Acrylic Silicone Resin and Coating”, Chen et al. Huaxue Jiancai, Volume: 14, Issue: 4, Pages: 22-23, Journal, 1998 (hereinafter “Chen”).  
Regarding Claims 1, 3-6, 8-9, 13 and 17, Shigekuni discloses in the entire document particularly in the abstract and at ¶s 0014-0019, 0029, 0032-0040 and 0052 an insulation coating containing a composite resin composed of polysiloxane {i.e. reading on polysiloxane resin constituent unit} and a polymer containing carbon is formed on the surface of an electrical steel sheet {i.e. for substrate claims 3-4}, thus obtaining an electrical steel sheet having an insulation coating that gives corrosion resistance and punchability equivalent to or higher than those of Cr-containing insulation coating.  The polymer containing carbon is one or more polymers selected from the group consisting of vinyl-based polymer, polyester-based polymer, alkyd-based polymer, poly-urethane-based polymer, acrylic-based polymer {i.e. reading on acrylic resin constituent unit}, styrene-based polymer, polyethylene-based polymer, polypropylene-based polymer, polyamide-based polymer, polycarbonate-based polymer, phenol-based polymer, and epoxy-based polymer {i.e. reading on epoxy resin constituent unit}.  The coating weight of the insulation coating is 0.05 g/m2 or more and 10 g/m2 or less.  From ¶ 0029 the metal of steel sheet can have an oxide film.  Given the oxide film and the application of an aqueous coating from ¶ 0052 the oxide surface would have hydroxyl groups from hydrolysis {i.e. for Claim 4}.  Also from ¶ 0052 the raw material of the applying coating is preferably aqueous or oily material of paste or the liquid type.  From the point not to increase unnecessarily the coating thickness 2 and not to have the coating too thick such coating weight would overlap that of the thickness of pending claim 5 from 1 to 50 µm {i.e. for Claim 5}.  Tsuchida evidences at ¶ 0247 that silicone applied in a coating weight of 0.5 g/m2 can give an increase in thickness of the film substrate from 25 to 30 µm or 5 µm.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges. From ¶s 0034-0036 the blending ratio of polysiloxane to the total solid content in the insulation coating (or the total coating amount after baking) is preferably adjusted to a range of 10% by mass or more and 90% by mass or less as SiO2 (i.e. in terms of SiO2). From ¶ 0039 the blending ratio of the polymer containing carbon to the total solid content in the insulation coating is preferably adjusted to 0.1 times or more the blending ratio of polysiloxane (above-described SiO2 converted value).  The range of blending ratio of the polysiloxane overlaps that of pending claim 1 of 1.5 to 2 weight % and in accordance with MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists {i.e. for Claim 1}.  Shigekuni 2 has the same disclosures as the foregoing for Shigekuni.  
However Shigekuni does not expressly disclose that the one or more polymers containing carbon are acrylic resin from acrylic acid or methyl 
Zaioncz directed like Shigekuni or Shigekuni2 to a composite of hybrid materials or acrylic, epoxy and polysiloxane discloses in the abstract epoxy anhydride networks were modified with siloxane/PMMA hybrid materials, obtained from sol/gel method.  The effects of thermal annealing of the siloxane/polymethylmethacrylate (“PMMA”) hybrids and of the hybrid composition on the nanostructure of the epoxy network were investigated by means of SAXS.  The composites containing Siloxane/PMMA materials with low amount of methyl methacrylate (“MMA”) {i.e. for Claim 1 “methacrylate” and for Claim 8} present a hierarchical nanostructure whose first level is made of siloxane nanoparticles spatially correlated in the matrix forming larger secondary hybrid aggregates.  Small amounts of hybrid material decrease the glass temperature of the composite, but increase the storage modulus, indicating its nano reinforcing action.  Page 243 discloses that organic/inorganic hybrid materials with nanosized structures are emerging as and versatile technology for the development of reinforced epoxy networks with outstanding thermal and oxidative resistance, low shrinkage on curing, low thermal expansion coefficient.  The high performance of these materials is attributed to the homogeneous dispersion of the filler particles with dimension reduced to the nanoscale size. This feature increases dramatically the interfacial area between filler and matrix, contributing for an improvement of the filler matrix interaction, which is the driving force for superior properties.  Moreover, the homogeneous distribution of the filler 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Oikawa evidences at ¶ 0040 that a silsesquioxane skeleton in a molecular structure is of a silsesquioxane, which is a generic name of polysiloxane represented by (R--SiO1.5)n (wherein R represents an arbitrary substituent), and the structure of silsesquioxane is generally classified depending on the Si--O--Si skeleton thereof into a random structure, a ladder structure and a cage structure {i. e. the latter two structures depicted in the above Zaioncz figure.  In Zaioncz the ¶ bridging the columns of page 245 epoxy/Siloxane/PMMA nanocomposites were prepared from six parts of siloxane/methacrylate hybrid materials, which was from simultaneous hydrolysis/condensation of (3-methacryloxypropyl)- trimethoxysilane (“MPTS”) {i.e. polysiloxane constituent unit derived from silane compound having an alkoxy group for pending Claim 1} and free radical copolymerization of methacrylate group of the MPTS precursor and methyl methacrylate (and AA) monomers {i.e. acrylic resin constituent unit derived from acrylic compound having methacrylate for pending Claims 1 and 8}, dispersed  pending Claim 1}.  The mixture was stirred, degassed, poured into an open silicon mold and cured at 80 ºC for 3 h, followed by a post curing treatment at 110 ºC for 3 h.  Figure 1 gives a probable structure of siloxane/PMMA hybrid materials in the epoxy nanocomposite structure.  Given these amounts for a total weight parts of 6 + 100 + 100= 206, the epoxy was present in a wt. % or 100/206 x100% = 48.5 which is within the range of pending Claim 9.  From the Conclusion § on page 254, a higher dispersion of the siloxane particles containing PMMA/acrylic acid (“AA”) {for pending Claim 1) chains in the epoxy matrix is due to the increased ability of epoxy chains in diffusing through the hybrid aggregates as a consequence of the good affinity between the epoxy matrix and the carboxyl groups of the PMMA/AA segments.  Also from the 2nd full ¶ in the right col. of pg. 244, the siloxane/PMMA and siloxane/PMMA/AA hybrid compounds were synthesized by the hydrolysis/condensation of a (3-methacryloxypropyl)-trimethoxysilane (MPTS) precursor simultaneously to its free-radical copolymerization with methyl methacrylate and AA.  This process gives rise to a cross-linked hybrid compound with the PMMA/AA chains surrounding the inorganic siloxane particles.  This structural feature should contribute for a better filler/epoxy matrix interaction since the PMMA/AA chains chemically linked to the silsesquioxane moiety can interact with the epoxy matrix through the reaction of carboxyl groups, providing 0
Applicants are reminded in regards to wording “derived from” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  Therefore, absent evidence of criticality regarding the 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shigekuni the coating containing a composite resin composed of a polysiloxane in an overlapping amount to 1.5 to 2 weight % and one or more of a polymer containing carbon on a metal substrate, as afore-described, where from Zaioncz the one or more polymer containing carbon of Shigekuni are an acrylic polymer constituent from MMA and AA and an epoxy polymer constituent from DGEBA in an amount of 48.5 wt. % with both shown in Zaioncz as providing a nanocomposite with siloxane from MPTS as a polysiloxane constituent unit from silane with alkoxy groups as motivated to have decreased glass temperature of the composite, but increased storage modulus, indicating nano-reinforcing action with epoxy resin and outstanding thermal and oxidative resistance, low shrinkage on curing, low thermal expansion coefficient for the composite resin of pending Claims 1-2, and 8-9 and coated substrate of Claims 3-5.  Furthermore the combination Zaioncz with Shigekuni or Shigekuni2 has a reasonable expectation of success given both Shigekuni or Shigekuni2 and Zaioncz are composites of epoxy polymer and acrylic polymer and polysiloxane, where for Zaioncz the siloxane and polymethylmethacrylate are copolymers for hybrids.  
To any extent that or alternatively to Shigekuni or Shigekuni2 as modified do not expressly disclose an amount of polysiloxane from 1.5 to 2 weight % in terms of SiO2 and in regards to Claim 13 a tetraethoxysilane and in regards to Claim 16 a silane with hydrogen or alkyl in addition to alkoxy groups the Falkner reference is cited.      
Falkner discloses in the abstract and ¶s 0001-0002, and 0009 a nanocomposite includes combining a resin and silsesquioxane; introducing a curing agent to the resin and silsesquioxane to form a composition; and forming a reaction product of the composition to prepare the nanocomposite, wherein a total amount of the silsesquioxane and curing agent in the composition is from 1 wt. % to 70 wt. %, based on a weight of the composition.  Given such a range of amounts for the silsesquioxane at a 100:1 ratio with the curing agent (See infra), a polysiloxane evidenced by Oikawa, this range overlaps with 1.5 to 2 wt.% of pending Claim 1.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Additionally, a process for preparing an article includes combining an epoxy resin and silsesquioxane; introducing a curing agent to the epoxy resin and silsesquioxane to form a composition; and reacting the epoxy resin, silsesquioxane, and curing agent to form the nanocomposite, wherein a molar ratio of a number of moles of an epoxy functional group of the epoxy resin to the sum of the number of moles of the silsesquioxane and curing agent is from 1:1 to 100:1.  Such a ratio allows for from 1 -0.7 to 70-0.7 of silsesquioxane minus the curing agent or 0.3 to 69.3 wt% as an overlapping amount to 1.5 to 2 Claims 1, 13 and-16 with R as an alkyl like methyl}.  The silsesquioxane comprises a functional group bonded to a silicone atom of the silsesquioxane like methacrylate.  From ¶s 0001-0002 and 0009 in improving properties of polymers, bulk materials are sometimes added to a polymer matrix, however, some of these bulk materials also diminish performance characteristics or introduce 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shigekuni or Shigekuni 2 as modified the coating containing a composite resin composed of a polysiloxane in an overlapping amount to 1.5 to 2 weight % and one or more of a polymer containing carbon on a metal substrate, where from the polymer containing carbon of Shigekuni are an acrylic polymer from MMA and AA and an epoxy polymer from DGEBA in an amount of 48.5 wt. % with both shown in Zaioncz as providing a nanocomposite with siloxane including silsesquioxane from MPTS as afore-described for Claim 1, where from Falkner the silane for the polysiloxane of silsesquioxane in an overlapping amount or 0.7 to 69.3 wt% is from tetraalkoxysilanes including tetramethoxysilane and tetraethoxysilane, 
However to any extent that or in the alternative to Shigekuni or Shigekuni2 as modified does not express disclose the composite resin formed by reacting together an acrylic resin constituent units like acrylic or methacrylate, an epoxy resin constituent unit and siloxane resin monomer or the amount of an acrylic resin constituent unit, Chen is cited.  
Chen is directed as is Shigekuni or Shigekuni2 as modified to epoxy acrylic resin and coating as disclosed in the abstract.  Page 3, 2nd ¶ discloses main film-forming substance of a water soluble epoxy acrylic silicone resin coating is a multifunctional composite resin copolymerized by epoxy resin, acrylic resin, and organic silicone resin {reading on a composite resin by reacting together an acrylic resin constituent unit, and epoxy resin constituent unit and siloxane resin constituent unit for the pending claims}.  From § 1.1.5 the epoxy resin is from 10 to 30 %, the acrylic from a combination of MMA, BA, MAA, and HEA from 51 to 83 %, and silicone from 5-20%.  For the first two ranges these pending Claim 1 and for pending Claim 6 for the acrylic resin constituent unit from 30 to 60 wt %, and pending Claim 9 for the epoxy resin constituent unit from 30 to 60 wt. %.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  For the amount of siloxane resin constituent unit of 1.5 to 2 wt % in the pending claims, silicon of 5 to 20% of Chen is higher than the 1.5 to 2 wt %. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40° C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  This is particularly the case here given that Faulkner discloses a range for polysiloxane from 0.7 to 69.3 wt% and with use of epoxy polymer and acrylic polymer.  From §3 of Chen the water soluble epoxy 
Regarding Claim 17 when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a 1:1 ratio would be within the ranges of epoxy resin is from 10 to 30 % and to 48.5 %, the acrylic from a combination of MMA, BA, MAA, and HEA from 51 to 83 % as close to 48.5:51 as close to 50:50.  As set forth in MPEP 2144.05, in the case where the claimed range and the range  disclosed by the prior art use of 48.5:51, while the present claim 17 requires 50:50; it is apparent, however, that the instantly claimed amount of 50:50 and that taught by Shigekuni or Shigekuni2 as modified are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 
In light of the case law cited above and given that there is only a “slight” difference between the amount of 48.5:51 disclosed by Shigekuni or Shigekuni2 as modified and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 50:50 disclosed in the present claims is but an obvious variant of the amounts disclosed in Shigekuni or Shigekuni2 as modified, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shigekuni or Shigekuni 2 as modified the coating containing a composite resin composed of a polysiloxane in an overlapping amount to 1.5 to 2 weight % and one or more of a polymer containing carbon on a metal substrate, where from the polymer containing carbon of Shigekuni are an acrylic polymer from MMA and AA and an epoxy polymer from DGEBA in an amount of 48.5 wt. % with both shown in Zaioncz as providing a nanocomposite with siloxane including silsesquioxane from MPTS, where the silane is tetraalkoxysilanes including tetramethoxysilane and tetraethoxysilane, alkyltrialkoxysilanes such as methyltrimethoxysilane and 
Alternatively Claims 6, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Shigekuni in view of Shigekuni 2 evidenced by Tsuchida further in view of the Zaioncz further in view of Falkner further in view of Chen.  
For Claims 6, 9 and 17 Shigekuni in view of Shigekuni 2 evidenced by Tsuchida further in view of the Zaioncz further in view of Falkner further in view of Chen is applied as to Claim 1 where Shigekuni 2 discloses in the abstract an insulation coating having excellent corrosion resistance and punchability even without containing chromium and is prepared by applying a coating liquid on the surface of an electrical steel sheet, followed by baking the applied coating liquid, which coating liquid contains 100 parts by 2.  From ¶s 0035-0036 the blending ratio of polymer having carbon to the total solid content in the insulation coating is preferably regulated to 0.1 times or more the blending ratio of polysiloxane, (above given SiO2 converted value).  Given these values the amount of the acrylic resin and epoxy resin would be 0.1 times or more than the 10% by mass or more and 90% by mass or less.  This range is or more than the 10 to 90 % by mass divided by two for so 5 to 45 for each of the acrylic and epoxy resins from the monomers given in Zaioncz.  This range overlaps the ranges of 30 to 60 wt. % (mass only differing from weight by a constant of gravity) of acrylic of Claim 6 and epoxy of Claim 9.  
For Claim 17 when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Shigekuni or Shigekuni 2 as modified the coating containing a composite resin composed of a polysiloxane in an overlapping amount to 1.5 to 2 weight % and one or more of a polymer containing carbon on a metal substrate, where from the polymer containing carbon of Shigekuni are an acrylic polymer from MMA and AA and an epoxy polymer from DGEBA in an amount of 48.5 wt. % with both shown in Zaioncz as providing a nanocomposite with siloxane including silsesquioxane from MPTS, where the silane is tetraalkoxysilanes including tetramethoxysilane and tetraethoxysilane, alkyltrialkoxysilanes such as methyltrimethoxysilane and methyltrimethoxysilane, where from the epoxy polymer (resin), polysiloxane and acrylates of Shigekuni or Shigekuni 2 as modified are copolymerized as epoxy polymer, polysiloxane polymer and acrylic polymer as in Chen for similar epoxy resin, organic silicone resin and acrylic resin, as afore-described for Claim 1, where from Shigekuni 2 the acrylic is present from 5 to 45 wt. % or more like the 48.5 wt. % for epoxy from Zaioncz for equal amounts of epoxy resin and acrylic resin motivated to have a composite resin for a chromium free coating for steel as for the composite resin of Claims 6, 9 and 17.  
Response to Arguments
Applicant's amendments with arguments filed 4/06/2021 have been fully considered and are persuasive for the prior rejections under 35 U.S.C. 112(a) and (b) against the unamended claims.  Applicant’s amendments and arguments have been considered but are unpersuasive in view of the new grounds of rejection set forth above as used to reject the amended claims.  
In regards to Applicants examples, the examples had an equal amount of particular the acrylic resin of methyl methacrylate and particular epoxy resin of bisphenol A type epoxy and particular polysiloxane form tetraethoxysilane, so the pending claims have ranges for types of resins not commensurate in scope with such equal amounts.  Also the primary reference of U.S. 2010/0221549 (" '549") in the examples of Tables 1 and 2 showed good corrosion resistance for an "A" rating with acrylic and siloxane with SiO2 % of 10 and 5 for examples 6 and 11 and with epoxy and siloxane at 10 % based on SiO2 of siloxane at example 26. This shows the closest prior art has acrylic or epoxy resin with a siloxane at 5 and 10% for the same corrosion resistance as that of the results in the pending application of combining acrylic and epoxy resins in equal amounts along with a silane compound for a polysiloxane constituent from 2 to 10 wt%. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787